Citation Nr: 1236409	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  09-49 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for residuals of a cold injury of the right hand.

2.  Entitlement to service connection for residuals of a cold injury of the left hand.

3.  Entitlement to service connection for residuals of a cold injury of the right foot.

4.  Entitlement to service connection for residuals of a cold injury of the left foot.

5.  Entitlement to service connection for right knee osteoarthritis.

6.  Entitlement to service connection for left knee osteoarthritis.

7.  Entitlement to service connection for a pulmonary disorder, to include asthma, chronic obstructive pulmonary disease (COPD), and emphysema.

8.  Entitlement to compensation under 38 U.S.C. § 1151 for residuals of right wrist carpal tunnel surgery.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Counsel


INTRODUCTION

The Veteran served on active duty from September 1954 to August 1956. 

This matter has come before the Board of Veterans' Appeals (Board) on appeal from August 2008 and January 2009 rating decisions of the Hartford, Connecticut, Department of Veterans Affairs (VA) Regional Office (RO).  The August 2008 rating decision denied service connection for residuals of cold injury to the bilateral hands and feet, osteoarthritis of the bilateral knees, and asthma.  The January 2009 rating decision denied compensation under 38 U.S.C. § 1151 for residuals of right wrist carpal tunnel surgery.

In January 2011, the Board remanded this case for further development.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The additional documents contained in such file have been reviewed in conjunction with this decision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The competent and credible evidence does not show that the Veteran has residuals of a cold injury of the right hand related to his military service.

2.  The competent and credible evidence does not show that the Veteran has residuals of a cold injury of the left hand related to his military service.

3.  The competent and credible evidence shows that the Veteran has degenerative joint disease of the first metatarsaphalangeal joint of the right foot, claimed as a residual of cold injury, related to his military service.

4.  The competent and credible evidence shows that the Veteran has degenerative joint disease of the first metatarsaphalangeal joint of the left foot, claimed as a residual of cold injury, related to his military service.

5.  The competent and credible evidence does not show that the Veteran's right knee osteoarthritis is related to his military service.

6.  The competent and credible evidence does not show that the Veteran's left knee osteoarthritis is related to his military service.

7.  The competent and credible evidence does not show that the Veteran's pulmonary disorder is related to his military service.

8. The Veteran received VA surgical treatment in September 2007 for a carpal tunnel syndrome of the right wrist.

9. The probative and competent evidence of record does not establish that the Veteran has an additional disability as a result of his right wrist surgery.



CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a cold injury of the right hand have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).

2.  The criteria for service connection for residuals of a cold injury of the left hand  have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).

3.  The criteria for service connection for degenerative joint disease of the first metatarsaphalangeal joint of the right foot, claimed as a residual of cold injury, have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

4.  The criteria for service connection for degenerative joint disease of the first metatarsaphalangeal joint of the left foot, claimed as a residual of cold injury, have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

5.  The criteria for service connection for right knee osteoarthritis have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

6.  The criteria for service connection for left knee osteoarthritis have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

7.  The criteria for service connection for a pulmonary disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).

8.  The criteria for entitlement to compensation benefits pursuant to the criteria of 38 U.S.C.A. § 1151 for a right wrist disability, due to VA hospitalization and medical treatment, have not been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2010); 38 C.F.R. § 3.361 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent letters in October 2007 (asthma and cold injury claims), and January 2008 (bilateral knee claims) that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required for these claims with respect to the duty to notify.

With regard to the 38 U.S.C.A. § 1151 claim, the Veteran received incomplete notice in a December 2008 letter.  Specifically, this letter did not include information on how VA determines disability ratings and effective dates.  However, as the instant decision denies this claim, no disability rating or effective date will be assigned.  Accordingly, any absence of Dingess notice is moot.  Therefore, no further development is required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board has reviewed the electronic evidence contained in the Veteran's Virtual VA folder as well as the paper file.  These files together comprise the claims file.  The claims file contains post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

The Veteran's service treatment records are limited to his April 1954 entrance examination, his August 1956 separation examination, dental identification records, and records related to April 1955 to May 1955 treatment for a skin condition.  Additional records were unavailable and appear to have been destroyed in a 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  The Board recognizes that in such cases there is a heightened obligation to assist the appellant in the development of the case.  There is also as a heightened obligation to explain findings and conclusions, and to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  The Board's analysis has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

In compliance with the Board's January 2011 remand, VA obtained additional VA clinical records and sought evidence of in-service medical treatment through additional record searches that included searches of morning reports and surgeon general office records.  VA provided the Veteran with a medical examination in April 2011 that included evaluation of residuals of cold injuries, bilateral knee disorders, right wrist disorder, and respiratory disorder.  This examination contained all information needed to rate the disabilities.  Indeed, the examiner reviewed the objective evidence of record and documented the Veteran's current complaints.  Moreover, the VA examiner performed thorough clinical evaluations, then offered opinions as to the nature of the claimed disabilities, accompanied by a rationale.  Therefore, these examinations are adequate for VA purposes.  Thus VA has complied with the January 2011 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Service Connection - Generally

Service connection will be granted for disability resulting from a disease or injury incurred or aggravated in active service.  38 U.S.C.A. §§ 1110, 1131.

Presumptive service connection is provided for chronic disabilities, including arthritis, for veterans with active, continuous service of 90 days or more.  38 C.F.R. § 3.307(a)(1).

To prevail on the issue of direct service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Cold Injury Claims

The Veteran claims that he suffered cold injuries to the bilateral hands and feet due to service in the Korean DMZ in the winter months (from September 1954 to January 1955).  See April 2011 VA Examination.  Though the Veteran's service records are incomplete, his DD-214 shows active duty service from September 1954 to August 1956 with eleven months and 26 days of foreign service.  His military occupational specialty (MOS) was light weapons infantryman.  He served with the 34th Infantry Regiment and the 4th Armed Division.  See DD-214 and service treatment records.  The Veteran has stated that he served in Korea at the end of the Korean Conflict.  The available records do not contradict this assertion.  Extending the benefit of the doubt, the Board concedes that he served in Korea at the end of the Korean Conflict.  In so during, the Board also accepts the Veteran's statements regarding the severe cold weather experienced during that winter.

With regard to his current symptoms, the Veteran reported cold sensations in his hands and feet when outside in the winter.  The April 2011 VA examiner diagnosed degenerative joint disease of the first metatarsaphalangeal joints of the bilateral feet, degenerative joint disease of the bilateral wrists, and bilateral medial neuropathy.  Thus, the current disability requirement is met with regard to these disabilities.

The evidence of record does not contain any additional diagnoses related to the Veteran's reported cold sensations in his hands and feet.  

The Veteran did not report treatment for frostbite during service, but stated that his fingers and toes became numb without changing color.  See April 2012 VA Examination.  Despite lack of treatment, the Veteran is competent to report his lay-observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In extending the Veteran the benefit of the doubt, the Board likewise finds this report credible.  As such, this is sufficient to establish an in-service injury.

The remaining question is whether there is a link between the current disabilities and the in-service accident.  In this case, the April 2011 VA examiner opined that it was at least as likely as not that the Veteran's degenerative joint disease of the first metatarsaphalangeal joints of the bilateral feet were causally related to cold injury.  The opinion was reached after a review of the record and evaluation of the Veteran.  As such it is highly probative.  Moreover, no other evidence of record refutes that opinion.  Thus, entitlement to service connection for the Veteran's degenerative joint disease of the first metatarsaphalangeal joints of the bilateral feet is established.

By contrast, the April 2011 VA examiner opined that it was not at least as likely as not that the Veteran's degenerative joint disease of the bilateral wrists was causally related to cold injury.  Instead, this examiner found that it was more likely related to work history and aging.  Similarly, this examiner found that it was not at least as likely as not that the Veteran's bilateral medial neuropathy was causally related to cold injury.  Instead, this examiner found that it was more likely related to work history and carpal tunnel syndrome.  Again, these opinions were offered after a review of the record and an evaluation of the Veteran.  Moreover, the examiner provided a rationale in that he identified alternate causes of these claimed disabilities.  The record does not contain positive medical nexus opinions for any of these wrist disabilities.  For these reasons, the examiner's findings are deemed highly probative.  Thus, service connection is not warranted based on competent evidence of a link to service for these disabilities.

Alternately, service connection for these diagnosed wrist disabilities may be established by a continuity of symptomatology, not necessarily continuity of treatment, between a current disorder and service.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303.  Nonetheless, evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this regard, the Veteran testified that he received VA medical treatment for his hands and his feet after his separation from service.  VA outpatient treatment records, however, do not show any such treatment.  September 2007 VA outpatient treatment records found electrodiagnostic evidence of severe median neuropathy in the right wrist and mild median neuropathy in the left wrist.  At that time, a 10-15 year history of carpal tunnel syndrome was noted, placing the onset of manifestations of a wrist disorder in the early 1990s, approximately.  This is several decades after the Veteran's separation from service.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997)(observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for the purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  As such, the Board finds the history provided at the time of treatment to be more probative than the Veteran's statements made in conjunction with his service connection claim.  Thus, the weight of the evidence is against a finding of continuity of symptomatology.

As a chronic disease, arthritis such as degenerative joint disease of the bilateral wrists, would be entitled to presumptive service connection if the disease became manifest to a degree of ten percent or more within one year of separation from service or was shown in service and at any time thereafter.  38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.303, 3.307, 3.309.  In this case, there is no evidence of bilateral wrist arthritis in service or the year after service.  The diagnosis, to be compensable, would require X-ray evidence.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  There is no X-ray evidence within a year of service and no reports of the disease in service.  Therefore, presumptive service connection is not warranted for the Veteran's degenerative joint disease of the bilateral wrists.

Thus, as explained above, the Board finds that service connection for degenerative joint disease of the first metatarsaphalangeal joints of the bilateral feet as a residual of a cold injury is warranted, but service connection for other conditions, such as for degenerative joint disease of the bilateral wrists and bilateral medial neuropathy, as residuals of cold injury is not.

Bilateral Knee Claims

As stated above, osteoarthritis is a chronic disease that would be entitled to presumptive service connection if the disease became manifest to a degree of ten percent or more within one year of separation.  38 C.F.R. §§ 3.307, 3.309.  A compensable evaluation for the Veteran's osteoarthritis would require X-ray evidence.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  There is no X-ray evidence within a year of service and no reports of the disease in service.  Moreover, there is no medical evidence of record during the relevant presumptive period.  VA treatment records for this condition are dated nearly fifty years after the Veteran's separation from service.  Therefore, a grant of service connection on a presumptive basis is not warranted here. 

Even though the Veteran is not entitled to service connection on a presumptive basis, he is not precluded from establishing service connection for his knee disabilities with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).

Again, the Veteran has related this injury to his service in the Korean DMZ.  He does not report any specific injury during service, but instead states that the shallow trenches made it necessary for him to remain on his knees for prolonged periods to avoid exposure to the enemy.  See e.g., Veteran's December 2007 statement.  The Veteran is competent to provide lay evidence of the circumstances of his service and the Board accepts his description of prolonged kneeling as credible.

With regard to the question of a link between the current disability and the in-service accident, the record does not contain a positive medical nexus opinion.  The April 2011 VA examiner opined that the Veteran's osteoarthritis of the bilateral knees was likely a result of aging and work history and that he could not provide a link between these disabilities and service without resorting to mere speculation.  This response, based on a review of the record and evaluation of the Veteran, is deemed probative.

The contemporaneous record also fails to show any continuity of symptomatology dating to service.  The post-service treatment for knee disabilities began several decades after the Veteran's separation from service.  VA outpatient treatment records dated June 2006 note that the Veteran complained of a five-year history of bilateral knee pain, which is consistent with the early records of treatment.  In his lay statements, the Veteran reported having trouble with his knees since service, which contradicts the medical history provided at the time of treatment.  The Board finds the history provided at the time of treatment to be more probative than the Veteran's statements made in conjunction with his service connection claim.  See Rucker, 10 Vet. App. 67, 73.  As such, the weight of the evidence is against a finding of continuity of symptomatology.

In sum, the preponderance of the evidence is against service connection for bilateral knee disabilities, and as such the benefit of the doubt cannot be applied in the Veteran's favor.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The benefits sought on appeal are accordingly denied.

Pulmonary Claim

The April 2011 VA examiner diagnosed the Veteran with chronic obstructive pulmonary disease (COPD).  VA outpatient treatment records show treatment for COPD and note emphysema and asthma as part of the Veteran's past medical history.  Thus, the current disability requirement has been met.

With regard to the requirement of competent and credible evidence of an in-service occurrence or aggravation of a disease or injury, the existing service treatment records are silent with regard to any pulmonary condition or treatment during service.  The entrance examination noted an acute cold with occasional roles, but there was a negative chest x-ray.  At the time of his separation examination, no pulmonary condition was noted.  The Veteran has, however, reported an incident of difficulty breathing in-service, for which he went to sick bay and received medication.  While this visit to sick bay cannot be confirmed, the Veteran is competent to report his lay-observable symptoms, such as difficulty breathing.  Layno, 6 Vet. App. 465; Jandreau, 492 F.3d 1372.  In extending the Veteran the benefit of the doubt, the Board likewise finds this report credible.  As such, this is sufficient to establish an in-service injury.

The remaining question is whether there is a link between the current disability and the in-service accident.  In this regard, the April 2011 VA examiner opined that the Veteran's COPD was likely related to his history of smoking.  Specifically, the Veteran's VA treatment records note a 20-year history of smoking between one and two packs per day until the Veteran quit smoking in 1975.  While this suggests that the Veteran began smoking during his military service, the Board notes that service connection on the basis that a veteran's disability is attributable to in-service use of tobacco is prohibited for claims filed after June 9, 1998.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  The examiner further opined that he was unable to link the Veteran's current disability to his military service without resorting to mere speculation.  The record does not contain a positive medical nexus opinion with regard to this claim.  The April 2011 VA examiner's response, based on a review of the record and evaluation of the Veteran, and accompanied by a rationale, is deemed probative.

The Veteran himself believes that his pulmonary disorder was caused by his active service.  In this regard, the Board acknowledges Jandreau, in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  492 F.3d 1372.  Here, however, given the passage of time and the Veteran's history of smoking, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.

The Veteran reported first seeking treatment for his breathing problems in approximately 1965.  See June 2010 DRO Hearing Transcript.  At the time of his April 2011 VA examination, the Veteran stated that he did not have shortness of breath or coughing from the time he left service until the 1980s.  Thus, the Veteran's reports of continuous symptoms are inconsistent.  Furthermore, to the extent that any recurring pulmonary symptoms could be attributed to the Veteran's tobacco use in service, such a claim would be barred.  See 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  For the foregoing reasons, then, continuity of symptomatology has not been established, either by the clinical record, or by the Veteran's own statements.

In sum, the preponderance of the evidence is against service connection for a pulmonary disability, and as such the benefit of the doubt cannot be applied in the Veteran's favor.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49, 54-56.  The benefit sought on appeal is accordingly denied.

Right Wrist Claim

On September 18, 2007, the Veteran underwent open right carpal tunnel release surgery at the VA Connecticut Healthcare System West Haven Campus.  In his statements and testimony, the Veteran maintains that since that surgery he has experienced numbness in the fingers of his right hand and pain.  He seeks VA compensation benefits under 38 U.S.C.A. § 1151.

Under the provisions of 38 U.S.C.A. § 1151, if VA hospitalization or medical or surgical treatment results in additional disability or death that is not the result of the Veteran's own willful misconduct or failure to follow instructions, compensation is awarded in the same manner as if the additional disability or death were service-connected.  See 38 C.F.R. §§ 3.361, 3.800(a).

Although claims for 38 U.S.C.A. § 1151  benefits are not based upon actual service connection, there are similarities in their adjudication.  Boeck v. Brown, 6 Vet. App. 14, 16-17 (1993).  A claim for 38 U.S.C.A. § 1151 benefits must be supported by medical evidence of a current disability and medical evidence that the current disability resulted from VA hospitalization, medical examination, or treatment.

Applicable regulations provide that where it is determined that there is additional disability resulting from a disease or injury or an aggravation of an existing disease or injury suffered as a result of hospitalization, medical or surgical treatment, or examination, compensation will be payable for such additional disability.  38 C.F.R. § 3.361.

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death.  38 C.F.R. § 3.361(c)(1).  Merely showing that a veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause.  Id.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  The provision of training and rehabilitation services or CWT program cannot cause the continuance or natural progress of a disease or injury for which the services were provided.  Id.  Additional disability or death caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).

Proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).

To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of § 17.32 of this chapter.  Minor deviations from the requirements of § 17.32 of this chapter that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in § 17.32(b) of this chapter, as in emergency situations.

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of § 17.32.

In essence, a claimed disability is a qualifying additional disability if such disability was not the result of the Veteran's willful misconduct and (1) the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, and the proximate cause of the disability was due to either (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

Medical treatment records prior to the September 2007 surgery show a history of right carpal tunnel syndrome.  The Veteran wore a splint, but symptoms persisted.  See May 2007 VA Outpatient Treatment Record.  August 2007 records note the complaints of bilateral hand numbness.  Prior to the surgery, the Veteran's right carpal tunnel syndrome was characterized by markedly prolonged distal latency (7.7 ms) and absent sensory nerve action potential (SNAP) response.  Records of the September 2007 surgery include a notation that informed consent was obtained.

Outpatient treatment records dated in October 2007 note that the Veteran was not experiencing pain, but continued to experience numbness in his fingers.  According to April 2010 occupational therapy records, the Veteran was then complaining of bilateral hand and finger numbness.  As of January 2011, the Veteran's right wrist had mild to moderate functional limitation.

The Veteran was afforded a VA examination in April 2011.  The examiner summarized the treatment leading up the September 2007 surgery.  The examiner determined that the September 2007 surgery provided the Veteran with only temporary relief of his symptoms and that other disabilities, including degenerative joint disease of the wrist and cervical spine, as well as degenerative disc disease of the cervical spine, contributed to additional symptoms.  This examiner also noted that there was no indication of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the surgical treatment.  The Board finds that the opinion of this VA examiner, after having reviewed the claims file and examined the Veteran, to be highly probative.

The Veteran's current complaints of pain and finger numbness are markedly similar to his recorded complaints of pain and hand numbness prior to surgery.  While it appears that the September 2007 surgery did not cure the Veteran, no additional disability has been shown, much less an additional disability from the surgery that was due carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by the VA.  Significantly, there is no medical evidence establishing an additional disability.  While the Veteran has suggested that this surgery caused his neck and shoulder disorders, the Board does not find any evidence indicating that he is a medical professional or qualified to offer that opinion.  Thus, he is not competent to establish any such causal connection and the medical evidence of record does not support this theory.  Rather, he is only competent to report observable symptoms but lacks the expertise to attribute them to the surgical procedure.  In sum, the records fail to show that the operation performed by VA personnel resulted in additional disability as a result of carelessness, negligence, lack of proper skill, error in judgment. 

Additionally, the record clearly indicates that the Veteran signed a consent form.

As the weight of the evidence of record is against a finding of additional disability due to VA treatment, the criteria for compensation under 38 U.S.C. § 1151 have not been met.  The Board further notes that, in the absence of additional disability, no inquiry need be made as to carelessness, negligence, etc. on the part of VA or as to foreseeability.

In conclusion, for the reasons and bases expressed, the Board finds that the Veteran's right wrist disorder is not due to, or aggravated by, his September 2007 surgery, or any other VA treatment.  The competent and credible medical evidence outweighs the Veteran's unsupported contentions to the contrary.  As the preponderance of the evidence is against the Veteran's claim, entitlement to VA benefits under 38 U.S.C. § 1151 must be denied.


ORDER

Service connection for residuals of a cold injury of the right hand is denied.

Service connection for residuals of a cold injury of the left hand is denied.

Service connection for degenerative joint disease of the first metatarsaphalangeal joint of the right foot, claimed as a residual of cold injury, is granted.

Service connection for residuals of a cold injury of the left foot is granted.

Service connection for right knee osteoarthritis is denied.

Service connection for left knee osteoarthritis is denied.

Service connection for a pulmonary disorder is denied.

Compensation under 38 U.S.C. § 1151 for residuals of right wrist carpal tunnel surgery is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


